TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-94-00502-CR






Larry Hollie, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0941259, HONORABLE TOM BLACKWELL, JUDGE PRESIDING






PER CURIAM

	This is an appeal from a judgment of conviction for tampering with a government
record, misdemeanor offense.  The punishment is incarceration for one year, probated.
	Appellant was represented by retained counsel at trial and represents himself on
appeal.  The transcript contains no request of a free statement of facts or for the appointment of
counsel on appeal.  Although a partial statement of facts has been filed, no brief has been filed
and appellant has not responded to this Court's notices.  Tex. R. App. P. 74(l).  We conclude that
appellant does not wish to prosecute this appeal and has failed to make the necessary arrangements
for filing a brief.  
	We have examined the record and find no error that should be considered in the
interest of justice.  The judgment of conviction is affirmed.

Before Justices Powers, Kidd and B. A. Smith
Affirmed
Filed:   May 10, 1995
Do Not Publish